SHAREHOLDERS AGREEMENT

           THIS AGREEMENT is made on July 18, 2002, between LGL HOLLAND B.V.
(“LGL”); OUTOKUMPU COPPER PRODUCTS OY a Finnish limited company (“OCP”);
OUTOKUMPU HEATCRAFT B.V.

RECITALS

           WHEREAS, LGL and OCP and Company (as defined below) wish to establish
a mutually beneficial long term business association based on mutual
understanding, cooperation and exchange of information, with LGL and OCP
becoming Shareholders (as defined below) in OUTOKUMPU HEATCRAFT B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
to be incorporated by LGL under the laws of The Netherlands and having its
official seat (statutaire zetel) in Amsterdam, The Netherlands (the “Company”)
to carry on the Business (as defined below); and

           WHEREAS, the Shareholders have agreed to enter into this Agreement
for the purposes of recording the terms and conditions on which they will
subscribe for shares in and provide funding for the Company, regulating their
relationship with each other so long as they are Shareholders in the Company and
regulating, as between themselves, certain aspects of the affairs of the
Company;

          NOW, THEREFORE, in consideration of the covenants and agreements set
forth in this Agreement, the parties agree as follows:

ARTICLE 1
INTERPRETATION

           Section 1.1      The following defined terms used in this Agreement
have the respective meanings specified below.

                      (a)        Affiliate. “Affiliate” means, when used with
respect to a particular Person, (a) any Person directly or indirectly
controlling, controlled by or under common control with, that Person, (b) a
Person owning or controlling fifty percent (50%) or more of the outstanding
voting securities of that Person and (c) any officer, director, shareholder,
manager, partner or employee of that Person.

                      (b)       Agreed Form. “Agreed Form” means, in relation to
any document, the form of that document which has been agreed upon by the
parties hereto and initialed for the purpose of identification by LGL’s
Attorneys and OCP’s Attorneys with such changes as the Shareholders may agree
upon in writing before the Purchase Closing.



--------------------------------------------------------------------------------

                      (c)       Agreement. “Agreement” means this Agreement,
together with the Exhibits and Schedules hereto, as amended from time to time in
accordance herewith.

                      (d)       Articles of Association. “Articles of
Association” mean the articles of association of the Company contained in its
deed of incorporation, in the form attached hereto as Attachment G.

                      (e)       A Shares. “A Shares” means all issued class A
shares in the Company.

                      (f)        Bankruptcy. “Bankruptcy” of a Person means
(a) the Person’s filing of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of its debts under the
laws or regulations of any Governmental Body, including but not limited to
Title 11 of the United States Code or any other federal or state insolvency law,
and faillissement (bankruptcy) or surséance van betaling (suspension of
payments) in accordance with the Dutch bankruptcy code (b) the making by a
Person of any assignment for the benefit of its creditors or (c) the expiration
of 90 days after the filing of an involuntary petition under Title 11 of the
United States Code, an application for the appointment of a receiver for the
assets of a Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of a Person’s debts under any other
federal or state insolvency law, provided that the same has not been vacated,
set aside or stayed within such 90-day period or immediately upon a Person’s
filing an answer consenting to or acquiescing in any such petition.

                      (g)     Base Business Plan. “Base Business Plan” means the
initial business plan of the Company attached as Attachment A.

                      (h)       Board. “Board” means the managing board of the
Company as constituted from time to time.

                      (i)       Bona fide third party. “Bona fide third party”
means a Person which is completely independent from the Company and each
Shareholder by reference to equity ownership, management control, strategic
alliance or other relationship.

                      (j)       B Shares. “B Shares” means all issued class B
shares in the Company.

                      (k)       Business. “Business” means, subject to clause
(iv) below:

                                 (i)     Lennox International, Inc.’s (LII) heat
transfer business in North America (including its manufacturing operations in
Juarez in Mexico), France, Italy, the Czech Republic and Asia Pacific, which
includes its original equipment manufacturing (“OEM”) heat transfer division
located in Grenada, Mississippi, its commercial coil heat transfer operation
located in Grenada, Mississippi, its Livernois operations in Dearborn, Michigan,
its heat transfer operations located in Cremieu, France and its heat transfer
operations located in Prague, the Czech Republic; its heat transfer operations
in Torreglia, Italy; and its offices in Singapore and Shanghai. The Business
includes all plant, property, equipment and working capital presently used or
useable in the designated facilities; those licenses, patent rights, trademarks
and trade names used in the Business (including Heatcraft), know-how, and other
commercial or

2

--------------------------------------------------------------------------------

proprietary information associated and/or necessary to conduct the Business as
presently conducted and foreseen, including all agreements with trade
representatives, agents, distributors engaged in marketing activities related to
the Business, with products currently manufactured by the Business; and the real
estate (including all rights to leaseholds) wherein the Business conducts its
manufacturing, distribution or administrative functions in the designated
facilities (collectively “Assets”).

                                 (ii)        LII's companies that own and
operate the Assets are: Heatcraft Inc. (only the heat transfer operations);
Heatcraft Heat Transfer Inc.; Heatcraft Advanced Technologies Inc.; LGL France
S.A. (only the heat transfer operations located at Cremieu, France and Heatcraft
France S.A.S (formerly known as SCI Groupe Brancher); Heatcraft Prague (formerly
known as Friga-Coil) s.r.o.; Heatcraft Italia S.R.L; and Livernois Engineering
Co.

                                 (iii)        With respect to Asia Pacific, (A)
the Assets are to are to include certain manufacturing equipment located at
LII’s Australian facility as provided for in the European Share Purchase
Agreement and (B) with respect to the Singapore and Shanghai offices, the
Company will have the right to hire those employees of those offices who have
been primarily involved in the heat transfer business.

                                 (iv)       “Business” does not include (A) the
heat transfer operations which are integrated into LII’s other businesses, which
include its HVAC/R operations in North America, Europe, Australia, Mexico, South
America and other locations consisting of the following companies: Lennox
Industries Inc.; Armstrong Air Conditioning Inc.; Advanced Distributor Products
LLC; Excel Comfort Systems Inc.; Allied Air Enterprises Inc.; Heatcraft
Refrigeration Products; and Heatcraft Australia Pty Ltd. (all of the heat
transfer operations except as specified above) or (B) LII's interest in
Frigus-Bohn S.A. de C.V. or (C) LII’s interest in joint venture in Brazil,
Heatcraft do Brasil Ltda.

                      (l)       Business Day. “Business Day” means a day (other
than a Saturday or Sunday) on which banks in New York, New York (USA) and
Helsinki, Finland are open for general business.

                      (m)       Class A Shareholder. “Class A Shareholder” means
OCP and any permitted assignee of OCP.

                      (n)       Class B Shareholder. “Class B Shareholder” means
LGL and any permitted assignee of LGL.

                      (o)       Closing Date. “Closing Date” is defined in
Section 4.1.

                      (p)     Copper Tube Supply Purchase Agreement -
OCP/Company. “Copper Tube Supply Purchase Agreement - OCP/Company” means an
agreement under which OCP or its Related Persons will supply copper tubing to
the Company and US JVCo.

3

--------------------------------------------------------------------------------

                      (q)        Copper Tube Supply Purchase Agreement -
OCP/LGL. “Copper Tube Supply Purchase Agreement - OCP/LGL” means an agreement
under which OCP or its Related Persons will supply copper tubing to LGL and its
Related Persons.

                      (r)        Depreciation. “Depreciation” means, for each
Fiscal Year or other period, an amount equal to the depreciation, amortization
or other cost recovery deduction allowable with respect to an asset for such
year or other period, except that if the fair market value of assets contributed
to the Company differs from its adjusted basis for income tax purposes at the
date of contribution, Depreciation will be an amount which bears the same ratio
to that beginning fair market value as the income tax depreciation, amortization
or other cost recovery deduction for that Fiscal Year or other period bears to
that beginning adjusted tax basis.

                      (s)        European Share Purchase Agreement. “European
Share Purchase Agreement” means a share purchase agreement of even date herewith
pursuant to which OCP (or its Related Persons) will acquire 55% of the interest
in all of the shares or other equity interests of the Company.

                      (t)       Fiscal Year. “Fiscal Year” means the calendar
year.

                      (u)       GAAP. “GAAP” means generally accepted accounting
principles as in effect in the United States of America from time to time.

                      (v)        Governmental Body. “Governmental Body” means
any (i) nation, state, county, city, town, village, district, or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign, or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official,
commission or entity and any court or other tribunal); (iv) multi-national
organization or body; or (v) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

                      (w)       Joint Venture and Member’s Agreement. “Joint
Venture and Member’s Agreement” means the Joint Venture and Member’s Agreement
relating to the operation of US JVCo.

                      (x)       JV Transactions. “JV Transactions” means the
following transactions and agreements between the parties and their Affiliates:

                                 (i)       the European Share Purchase
Agreement, and the completion of the transactions provided for therein and in
Part 1 of Attachment E;

                                 (ii)       the Tech JV Transactions;

                                 (iii)       the US Transactions;

                                 (iv)       the Shared Services Agreement;

4

--------------------------------------------------------------------------------

                                 (v)       the Product Supply Agreement;

                                 (vi)       the Copper Tube Supply Purchase
Agreement - OCP/LGL;

                                 (vii)       the Copper Tube Supply Purchase
Agreement - OCP/Company; and

       (viii) a license agreement between Outokumpu Heatcraft LLC as licensor
and Heatcraft Inc. as licensee regarding the HEATCRAFT mark and also covering a
license by the Company to LII of one patent.


                      (y)        Joint Technology Development Agreement. “Joint
Technology Development Agreement” means an agreement among OCP (or its Related
Persons), LII, the Company and Tech LLC relating to development activities for
heat transfer products, processes and technologies.

                      (z)       LGL’s Attorneys. “LGL’s Attorneys” means Carl E.
Edwards, Jr., Esq.

                    (aa)       OCP’s Attorneys. “OCP’s Attorneys” means Hodgson
Russ LLP.

                    (bb)        OCP Shares. “OCP Shares” means the Shares in the
Company to be purchased by OCP from LGL pursuant to the European Share Purchase
Agreement.

                    (cc)        Organizational Documents. “Organizational
Documents” means in the case of the Company, its Articles of Association and
shareholders register, as amended from time to time, and in the case of any
other Person (i) the articles or certificate or deed of incorporation,
shareholders register and the bylaws of a corporation; (ii) the partnership
agreement and any statement of partnership of a general partnership; (iii) the
limited partnership agreement and the certificate of limited partnership of a
limited partnership; (iv) the certificate or deed of formation and limited
liability company agreement, articles of association or operating agreement,
shareholders register of a limited liability company; (v) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person and (vi) any amendment to any of the foregoing.

                    (dd)       Person. “Person” means any individual,
corporation, partnership, limited liability company, partnership, joint venture,
unincorporated association, trust, Governmental Body or other entity.

                    (ee)       Product Supply Agreement. “Product Supply
Agreement” means an agreement under which the Company and US JVCo will supply
products to LII and its Related Persons.

                    (ff)       Purchase Closing. “Purchase Closing” means the
date of the consummation of the transfer of the OCP Shares to OCP in accordance
with the European Share Purchase Agreement.

5

--------------------------------------------------------------------------------

                    (gg)       Shares. “Shares” means the A Shares and the B
Shares.

                    (hh)       Shareholders. “Shareholders” means LGL and OCP
and each Person who or which may hereafter become a shareholder of the Company.

                    (ii)        Shareholder’s Interest.“ Shareholder’s
Interests” means a Shareholder’s aggregate rights in the Company, including the
Shareholder’s (i) right to share in the profits and losses of, and the right to
receive distributions and allocations from, the Company and (ii) right to vote
in all matters coming before the Company.

                    (jj)        Shared Services Agreement.“ Shared Services
Agreement” means an agreement between the Company, Outokumpu Heatcraft LLC and
LII pursuant to which LII and/or its Related Persons shall provide certain
transition services to the Company, US JVCo and the other Acquired Companies.

                    (kk)        Share Percentage.“ Share Percentage” means, as
to a Shareholder, the percentage shareholding in the outstanding share capital
of the Company, as amended from time to time.

                    (ll)         Tech JV. “Tech J” means the joint venture
constituted by the Tech JV Transactions.

                    (mm)     Tech JV Transactions.“ Tech JV Transactions” means
the execution and delivery of (i) the Joint Venture and Members’ Agreement
between LII and OCP relating to Advanced Heat Transfer LLC, LLC, a Delaware
limited liability company (“Tech LLC”), (ii) the Limited Liability Company
Agreement for Tech LLC between LII and OCP and (iii) the Joint Technology
Development Agreement, and the completion of all of the transactions provided
for in those agreements.

                    (nn)       Transfer. “Transfer” means, when used as a noun,
any gift, sale, hypothecation, pledge, assignment, attachment or other transfer
and, when used as a verb, to give, sell, hypothecate, pledge, assign, attach or
otherwise transfer.

                    (oo)       US Transactions. “US Transactions” means:

                                       (i)       the completion of the
pre-closing actions by LII and its Affiliates described in US Share Purchase
Agreement;

                                       (ii)        the formation of Outokumpu
Heatcraft USA LLC (“US JVCo”) and the execution and delivery of the Joint
Venture and Members’ Agreement and the US Share Purchase Agreement by and
between LII and OCP with respect to US JVCo and the completion of transactions
provided for therein.

           Section 1.2      Accounting Terms. Accounting terms used in this
Agreement and not otherwise defined herein have the meanings ascribed thereto
under GAAP.

6

--------------------------------------------------------------------------------

           Section 1.3      Gender and Number. Unless the context clearly
indicates to the contrary, words singular or plural in number will be deemed to
include the other, and pronouns having a neuter, masculine or feminine gender
will be deemed to include and refer to any and all genders. Whenever the terms
“herein,” “hereunder” or words of like import are used in this Agreement, the
intended reference is to the entire Agreement and not to the clause, sentence,
section or subsection in which that word appears. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

           Section 1.4      Headings. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Article” or “Section” refer to the
corresponding Article or Section of this Agreement. All references to
“Attachment” refer to the corresponding Attachment attached to and made a part
of this Agreement.

           Section 1.5      Drafting. This Agreement represents the culmination
of extensive and arms length negotiations among the parties. No party will be
deemed the drafter of this Agreement, and this Agreement will not be construed
for or against any party by reason of a particular party being deemed the
drafter.

           Section 1.6       Dollars. All references in this Agreement to
“Dollars” or “$” means and refers to United States dollars.

ARTICLE 2
CONDITIONS PRECEDENT

           Section 2.1      Conditions. Subject to Section 2.4, the obligations
of the parties under this Agreement are subject to satisfaction of the following
conditions precedent (opschortende voorwaarden):

                      (a)        Incorporation and Subscription. LGL shall have
arranged for the incorporation of the Company by July 26, 2002 in a manner
satisfactory to OCP and (i) subscribed for one hundred percent (100%) of the
Shares in the Company in consideration for the contribution of the assets and
property as contemplated by this Agreement. The Company shall have issued A
Shares and B Shares, of which the A Shares shall constitute and represent
fifty-five percent (55%) of the aggregate share capital of the Company, and the
B Shares shall constitute and represent forty-five (45%) of the aggregate share
capital of the Company, each credited as fully paid up to LGL and entered LGL’s
name in the register of Shareholders as the holder of those Shares.

                      (b)        Approvals. LGL and OCP shall have filed all
necessary notices with, and shall have obtained on terms and conditions
satisfactory to LGL and OCP all necessary approvals or consents from, any
lender, lessor or other Person and any Governmental Body that LGL or OCP may
deem necessary in connection with the transactions contemplated by this
Agreement and the JV Transactions, including under the Council Regulation (EEC)
No. 4064/89 or similar laws within Finland, the Czech Republic, France and
Italy.

7

--------------------------------------------------------------------------------

                      (c)        Transfer of Business. LGL shall have caused the
transfer to the Company or US JVCo, or a 100% subsidiary thereof, of all assets,
rights and licenses relating to the Business and owned or used by LGL and any
other Affiliate of LGL, including taking the actions and steps set forth on
Attachment E.

                      (d)        JV Transactions. LGL and OCP shall have
completed the transactions provided for in the European Share Purchase
Agreement, OCP shall have acquired the OCP Shares from LGL thereunder, and all
of the other JV Transactions shall have been completed.

                      (e)     Litigation. There shall be no pending or
threatened litigation of a material nature regarding the Business, the Company
or its assets, this Agreement or the agreements contemplated by the JV
Transactions.

                      (f)        No Material Adverse Change. There shall not
have occurred any change in the assets, operations and/or the financial
conditions or prospects of the Business or the Company which constitutes a
Material Adverse Change, as defined in the European Share Purchase Agreement.

           Section 2.2      Waiver. Each Shareholder may waive all or any of the
conditions set forth in Section 2.1 in whole or in part at any time by notice in
writing to the other Shareholder, provided that both parties must waive each
condition in order for the waiver to be effective.

           Section 2.3     Best Efforts; Target Closing Date.

                                 (a)        The parties shall use their
reasonable best efforts to ensure the conditions set forth in Section 2.1 and in
the European Share Purchase Agreement are satisfied on or before September 30,
2002 (the “Target Date”), as such date may be extended by mutual written
agreement of the parties or pursuant to Paragraph (b) of this Section 2.3.

                                 (b)        If any Governmental Body with
jurisdiction over the enforcement of any law or regulation intended to prohibit
or regulate mergers, restraints of trade or monopolization, including the
Council Regulation (EEC) No. 4064/89 or similar laws within Finland, the Czech
Republic, France and Italy (“Competition Laws”), requests additional information
relating to the JV Transactions or the parties and/or if any waiting period has
not expired or any clearance or approval under any such Competition Law has not
been satisfied or obtained by the Target Date, the Target Date will
automatically be extended for such period of time as may be reasonably necessary
for the parties to have complied with the Competition Laws and all such requests
for information thereunder to the extent applicable to the JV Transactions, but
in no event shall the Target Date be extended pursuant to this Paragraph (b)
beyond December 31, 2002.

           Section 2.4      No Liability. If the conditions in Section 2.1 are
not fulfilled or waived on or before the Target Date, as extended pursuant to
Section 2.3, and this Agreement is terminated as provided for in Section 15.2,
none of the parties will have any rights or obligations under this Agreement (so
that no party will have any claim against the others for costs, damages,

8

--------------------------------------------------------------------------------

compensation or otherwise) except those rights or obligations in respect of any
previous breach of this Agreement.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

           Section 3.1      Representations and Warranties of LGL . LGL hereby
represents and warrants to Company and OCP that:

                      (a)        Authority. LGL is a corporation duly organized,
validly existing and in good standing under the laws of the Netherlands. LGL has
full power and authority under its Organizational Documents to execute, deliver
and perform this Agreement and to consummate the JV Transactions. The execution,
delivery and performance by LGL of this Agreement and the consummation by LGL
and/or its Affiliates of the JV Transactions have been duly authorized by all
necessary action.

                      (b)        Binding Obligation. This Agreement has been
duly and validly executed and delivered by LGL and constitutes the binding
obligation of LGL enforceable against LGL in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and overruling principles of reasonableness
and fairness (redelijkheid en billijkheid).

                      (c)        No Violation. The execution, delivery and
performance by LGL of this Agreement and the consummation by LGL and/or its
Affiliates of the JV Transactions will not, with or without the giving of notice
or the lapse of time, or both, (i) violate any provision of law, statute, rule
or regulation to which LGL or any of its Affiliates is subject, (ii) violate any
order, judgment, or decree applicable to LGL or any of its Affiliates or (iii)
conflict with, or result in a breach or default under, any term or condition of
its Organizational Documents of LGL or its Affiliates or any agreement or other
instrument to which LGL is a party or by which any of them is bound.

                      Section 3.2      Representations and Warranties of the
Company. LGL shall procure that the Company shall as soon as possible after its
incorporation represent and warrant to LGL, OCP and OCI that:

                      (a)        Authority. The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Netherlands. The Company has full power and authority under its
Organizational Documents to execute, deliver and perform this Agreement and to
consummate the JV Transactions. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the JV
Transactions have been duly authorized by all necessary action.

                      (b)        Binding Obligation. This Agreement has been
duly and validly executed and delivered by the Company and constitutes the
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by

9

--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles.

                      (c)        No Violation. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the JV Transactions will not, with or without the giving of notice or the
lapse of time, or both, (i) violate any provision of law, statute, rule or
regulation to which the Company is subject, (ii) violate any order, judgment or
decree applicable to the Company or (iii) conflict with, or result in a breach
or default under, any term or condition of its Organizational Documents or any
agreement or other instrument to which the Company is a party or by which it is
bound.

           Section 3.3      Representations and Warranties of OCP. OCP hereby
represents and warrants to LGL that:

                          (a)       Authority. OCP is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. OCP has full power and authority under its
Organizational Document to execute, deliver and perform this Agreement and to
consummate the JV Transactions. The execution, delivery and performance by OCP
and/or its Affiliates of this Agreement and the consummation of the JV
Transactions have been duly authorized by all necessary action.

                          (b)       Binding Obligation. This Agreement has been
duly and validly executed and delivered by OCP and constitutes the binding
obligation thereof enforceable against OCP in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and overruling principles of reasonableness
and fairness (redelijkheid en billijkheid).

                          (c)       No Violation. The execution, delivery and
performance by OCP of this Agreement and the consummation by OCP and/or its
Affiliates of the JV Transactions will not, with or without the giving of notice
or the lapse of time, or both, (i) violate any provision of law, statute, rule
or regulation to which OCP or any of its Affiliates is subject, (ii) violate any
order, judgment or decree applicable to OCP or any of its Affiliates or (iii)
conflict with, or result in a breach or default under, any term or condition of
its Organizational Documents or any agreement or other instrument to which OCP
or any of its Affiliates is a party or by which any of them is bound.

ARTICLE 4
CLOSING DATE

             Section 4.1       Closing Date. The Closing Date will be the date
three Business Days after the satisfaction or waiver of the conditions in
Section 2.1 at the offices of Clifford Chance, Amsterdam, The Netherlands, or at
such other date and time as the parties may agree.

             Section 4.2       Closing.       On or immediately prior to the
Closing Date:

10

--------------------------------------------------------------------------------

                      (a)       LGL’s Voting. LGL shall use its voting rights on
the Shares and take all other action in the Agreed Form to ensure that the
Articles of Association shall not have been amended after incorporation of the
Company; and

                       (b)       [Reserved].

                      (c)        Closing Documents. Subject to satisfaction of
all of the conditions set forth in Section 2.1, LGL and OCP shall, and shall
cause their Affiliates to, execute and deliver all instruments, agreements,
certificates and other documents, and take all other actions necessary or
appropriate, to complete the JV Transactions including the transactions
contemplated by this Agreement and the European Share Purchase Agreement. Upon
execution of the European Share Purchase Agreement and OCP’s payment of the
consideration set forth in the European Share Purchase Agreement, the notarial
deed of transfer pursuant to which all A Shares are transferred to OCP shall be
executed and the Company shall enter OCP’s name in the register of Shareholders
of the Company as the holder of all A Shares.

                      (d)       Shareholders’ Meeting. A meeting of the
Shareholders shall be held, at which it shall be:

                                 (i)       resolved that the following persons
are appointed as A Directors (as defined below) in accordance with the Articles
of Association: Kalevi Nikkila, Hannu Wahlroos, Jyrki Vesaluoma and Geoffrey
Palmer..

                                 (ii)       procured that all members of the
Board execute the Board Regulations (as defined below).

                                 (iii)       procured that the President (CEO),
Chief Financial Officer and Managing Director for European Operations of the
Company be appointed, as follows: President (CEO) as nominated by OCP; Chief
Financial Officer as nominated by OCP; and Managing Director for European
Operations as nominated by LGL.

                                 (iv)       approve of and procure that
PricewaterhouseCoopers LLC be appointed as auditors of the Company;

                                 (v)        approve of and procure that the Base
Business Plan be adopted; and

                                 (vi)        approve of and procure that
agreements for financing lines of credit to meet anticipated cash requirements
set out in the Base Business Plan be entered into.

           Section 4.3     Receipt. The receipt of any party’s attorney for any
sum or document to be paid or delivered to that party will discharge the
obligor’s obligation to pay or deliver it to that party.

11

--------------------------------------------------------------------------------

           Section 4.4      No Partnership. Nothing in this Agreement will be
deemed to constitute a partnership between any of the parties nor constitute any
party the agent of any other party for any purpose.

           Section 4.5      No Obligation. No party will be obliged to complete
any of the transactions or do any of the things referred to in this Article
unless all other transactions and things are completed in accordance with this
Article.

ARTICLE 5
BUSINESS OF THE COMPANY

           Section 5.1      Conduct of Business. Except as otherwise required by
law or by this Agreement, the Shareholders agree to procure that the Business
and the proceedings of the Company will be conducted in such a way as to
maximize profit available for distribution to the Shareholders to the extent
consistent with good business practice.

           Section 5.2      Shareholder Dealings with the Company. The
Shareholders shall procure that the Company shall deal with the Shareholders and
their Affiliates on an arm’s length basis. The Shareholders shall endeavor to
ensure that any existing or potential conflicts of interest are brought to the
attention of the Company and the other Shareholder at the earliest opportunity
so that they can be dealt with in accordance with this Agreement. The
Shareholders acknowledge and agree that the JV Transactions and any actions
arising thereunder are, or for purposes of this Agreement will be deemed to be
at arm’s length.

           Section 5.3      Continuing Obligations. The parties agree that, for
so long as LGL and OCP are Shareholders, the parties shall cause compliance with
the obligations set forth in Attachment L.

           Section 5.4      Conflicting Documents. The Shareholders agree that,
if any provisions of the Organizational Documents of the Company at any time
conflict with any provisions of this Agreement, they will endeavour to
accomplish as close as possible the intentions of the parties and the
Shareholders shall exercise all powers and rights available to them to cause the
amendment of the Company’s Organizational Documents to the extent necessary and
permitted by law to permit the Company and its affairs to be regulated as
provided in this Agreement.

ARTICLE 6
MEETINGS OF THE SHAREHOLDERS

           Section 6.1      Meetings. In addition as required by law, the
parties shall procure that meetings of Shareholders, for any purpose, will be
called by the Board upon receipt of a request in writing signed by Shareholders
whose Share Percentages aggregate ten percent (10%) or more. This request must
state the purpose or purposes of the proposed meeting and the business to be
transacted. These meetings will be held at the statutory address or the
principal office of the Company or at such other locations as the Board may
indicate in its notice. Notice of any such meeting must be delivered to all
Shareholders in the manner prescribed in Article 18 within ten



--------------------------------------------------------------------------------

days after receipt of the request and not fewer than 15 days nor more than
60 days before the date of the meeting. The notice must state the place, date,
hour and purpose or purposes of the meeting. At each meeting of Shareholders,
the Shareholders present or represented by proxy shall adopt such rules for the
conduct of the meeting as they deem appropriate. The Company will bear expenses
of any such meeting, including the cost of providing notice thereof.

           Section 6.2      Written Consents. Whenever Shareholders are required
or permitted to take any action by vote, this action may be taken without a
meeting provided that all Shareholders vote in writing in favour of the
proposal.

ARTICLE 7
MANAGEMENT

           Section 7.1      Nominations by Shareholders

                      (a)        Board (“bestuur”). Except as otherwise provided
in this Agreement, the Shareholders agree that the business, affairs and
properties of the Company will be managed by the Board which will at all times
be comprised of seven (7) members, with four (4) individual members appointed at
the nomination by the Class A Shareholder (the “Class A Directors”, “A
directeur”) and three (3) individual members appointed by the Class B
Shareholder (the “Class B Directors”, “B directeur”). The Class A Shareholder
undertakes to vote in favour of the first candidate on the list of nominations
made by the Class B Shareholder and the Class B Shareholder undertakes to vote
in favour of the first candidate on the list of nominations made by the Class A
Shareholder. For purposes of this Agreement, the term “entire Board” means seven
(7) members of the Board (without taking into account any vacancies or
absences).

                      (b)        The Shareholders agree and procure that Board
resolutions relating to any of the actions listed in (i) Schedule 7.1(b)(i)
require prior written approval of both the Class A Shareholder and the Class B
Shareholder (the “Major Decisions”) and (ii) Schedule 7.1(b)(ii) require the
approval of a majority of the votes of the entire Board and at which that action
is taken or by written consent of the entire Board to the extent permitted by
applicable law.

           Section 7.2      Appointment, Tenure and Voting of Board.

                      (a)       Appointment. Until changed in accordance with
this Agreement, the Shareholders shall procure that the Board will consist of
the following individuals:

Class A Directors: Kalevi Nikkila Hannu Wahlroos Jyrki Vesaluoma Geoffrey Palmer


Class B Directors: Robert McDonough Richard Smith Linda Goodspeed

13

--------------------------------------------------------------------------------

                      (b)       Vacancies. Upon the death, disability,
resignation or removal of a Class A Director, the Class A Shareholder shall
prepare a list of at least two candidates for nomination for appointment to the
general meeting of Shareholders as member of the Board to fill the vacancy or
shall vote to reduce the size of the Board. Upon the death, disability,
resignation or removal of a Class B Director, the Class B Shareholder shall
prepare a list of at least two candidates for nomination for appointment to the
general meeting of Shareholders as members of the Board to fill the vacancy or
shall vote to reduce the size of the Board. Article 7.1 (a) shall apply mutatis
mutandis.

                      (c)       Salaries. The Shareholders agree that the
members of the Board will not receive salaries or other compensation from the
Company for serving in their capacities as members of the Board.

           Section 7.3      Officers.

                      (a)        President. The Board shall appoint a President
pursuant to a nomination by the Class A Shareholder. The President shall perform
the day to day operations of the Company and shall perform all such other duties
as are properly required of him or her by the Board. The President shall have
powers of attorney to represent the Company (i), individually, for all
transactions that do not exceed Euro 1,000,000 and (ii), jointly with the Chief
Financial Officer or any Class A Director, for any other transactions. Such
powers of attorney shall be filed with the Dutch Chamber of Commerce. Without
limiting the foregoing as a matter of internal corporate authority, the
President shall have the authority to approve and authorize capital expenditure
that are provided for in the Base Business Plan and the Annual Budget. If the
Class B Shareholder loses confidence for any reason in the President, the Class
B Shareholder may request the Class A Shareholder the President’s dismissal at
any time. The Class A Shareholder shall forthwith comply with such request and
the Shareholders shall cause their directors to vote in favor of such dimissal.
Once the Class B Shareholder has required such removal, that Shareholder may not
thereafter require the removal of the individual proposed by it to fill such
office for a period of 12 months

                      (b)        Chief Financial Officer. The Board shall
appoint a Chief Financial Officer pursuant to the nomination by the Class A
Shareholder and he or she shall have the care and custody of all the moneys and
securities of the Company. He or she shall cause to be entered in books of the
Company to be kept for that purpose full and accurate accounts of all moneys
received by him or her and paid by him or her on account of the Company. He or
she shall make and sign such reports, statements and instruments as may be
required of him or her by the Board or of any state, country or other
jurisdiction in which the Company transacts business, and shall perform such
other duties as usually pertain to his or her office or as are properly required
of him or her by the Board. If the Class B Shareholder loses confidence for any
reason in the Chief Financial Officer, that Shareholder may request the Class A
Shareholder dismissal of the Chief Financial Officer at any time. The Class A
Shareholder shall co-operate with such request and the Shareholders shall cause
their directors to vote in favor of such dimissal. Once the Class B Shareholder
has required such removal, that Shareholder may not thereafter require the
removal of the individual proposed by it to fill such office for a period of 12
months.

14

--------------------------------------------------------------------------------

                      (c)        General Manager for European Operations. The
Board shall appoint a General Manager for European Operations pursuant to the
nomination by the Class B Shareholder and he or she have the powers and duties
of immediate supervision and management of the Company’s European operations
which usually pertain to his or her office and shall perform all other duties as
are properly required of him or her by the Board. If the Class B Shareholder
loses confidence for any reason in the General Manager for European Operations,
that Shareholder may request the Class B Shareholder the dismissal of the
General Manager at any time. The Class B Shareholders shall co-operate with any
such request and the Shareholders shall cause their directors to vote in favor
of such dismissal. Once the Class A Shareholder has required such removal, that
Shareholder may not thereafter require the removal of the individual proposed by
it to fill such office for a period of 12 months.

                      (d)       Compensation. The compensation of the President,
the Chief Financial Officer and the General Manager for European Operations will
be determined by the Board.

                      (e)        Generally. The Board shall from time to time
appoint such additional officers as the Board may determine and each of these
additional officers will have such authority and perform such duties as the
Board may from time to time prescribe and will serve until his or her successor
is duly appointed, or until his or her earlier death, resignation or removal.
Notwithstanding anything to the contrary contained herein, no officer of the
Company will have any power or authority outside the normal day-to-day business
of the Company to bind the Company by any contract or engagement or to pledge
its credit or to render it liable in connection with any transaction unless
expressly authorized to do so by the Board.

                      (f)       Subsidiaries. The elections of the managing
boards and chief executive officers of each of the Company's subsidiaries must
be approved by an absolute majority of the appointed members of the Board.

           Section 7.4      Representative Standard of Care; Liability to
Shareholders. The members of the Board, the President, the Chief Financial
Officer and the General Manager for European operations shall perform their
managerial duties in good faith and with such care as an ordinarily prudent
person in a like position would use under similar circumstances. No member of
the Board will be deemed to guarantee, in any way, profit for Shareholders from
the operations of the Company. No member of the Board will be liable to the
Company or to any Shareholder for any loss or damage sustained by the Company or
any Shareholder, unless the loss or damage is the result of fraud, deceit, gross
negligence, willful misconduct or a wrongful taking by a member of the Board or
as provided by law. To the extent that, any Affiliate of a member of the Board
has duties and liabilities relating thereto to the Company or the Shareholders,
that member of the Board acting under this Agreement or otherwise will not be
liable to the Company or to any Shareholder for his or her good faith reliance
on the provisions of this Agreement.

           Section 7.5     No Management and Control. Except as expressly
provided in this Agreement or by law, no Shareholder shall take part in or
interfere in any manner with the control, conduct or operation of the Company or
have any right or authority to act for or bind the Company or to vote on matters
relating to the Company.

15

--------------------------------------------------------------------------------

           Section 7.6        Other Activities. Except as otherwise set forth in
this Agreement, any Shareholder or its Affiliates may engage in or possess an
interest in other business ventures of any nature or description, independently
or with others, whether presently existing or hereafter created. Except as
otherwise set forth in this Agreement, neither the Company nor any Shareholder
or its Affiliates will have any rights in or to any such independent ventures or
the income or profits derived therefrom.

           Section 7.7      Transactions with Affiliates. Any services performed
for the Company by any Shareholder or Affiliates of any Shareholder must be
services that the Board reasonably believes to be, at the time of requesting
such services, in the best interests of the Company, and the rate of
compensation to be paid for any such services must be reasonable as compared to
the amount paid for similar services under similar circumstances.

           Section 7.8      Continuing Obligations. For so long as LGL and OCP
are Shareholders, they shall cause compliance with the obligations set forth in
Attachment L.

ARTICLE 8
OPERATING COSTS AND EXPENSES

           Section 8.1      Operating Costs. The parties agree that the Company
shall pay or cause to be paid all costs and expenses of the Company incurred in
pursuing and conducting, or otherwise related to, the business of the Company.

           Section 8.2      Reimbursement. The parties shall procure that the
Company shall reimburse the Shareholders and members of the Board of the Company
for any out-of-pocket costs and expenses reasonably incurred by them in pursuing
and conducting, or otherwise related to, the business of the Company.

ARTICLE 9
FUNDING AND CAPITAL CONTRIBUTIONS

           Section 9.1      Funding Needs.

                      (a)        Bank Loans. The Shareholders shall (i) use all
reasonable efforts to arrange banking facilities at the most favorable
commercial rates then available for the borrowing required by subsection 10.1(a)
and (ii) cause the Company to grant a security interest in its assets in
connection with such financing, if required.

                      (b)        Shareholder Loans and Guaranties. In lieu of
bank or other institutional financing, the Shareholders may agree, but shall not
be required, to lend funds to the Company (and/or the US JVCo) on terms to be
mutually agreed upon. No Shareholder will be obligated to guaranty any bank or
other indebtedness of the Company or the US JVCo. Notwithstanding the foregoing,
if the Class B Shareholder does not make any additional capital contribution
required by a Capital Call Notice (as defined in and delivered in accordance
with the provisions below), OCP may elect, in lieu of making all or some of its
own and LGL’s additional capital contributions pursuant to such Capital Call
Notice to loan some or all of the amount of the

16

--------------------------------------------------------------------------------

additional capital contributions required under such Capital Call Notice to the
Company at an interest rate per year equal to one year USD interest rate
(without margin) as indicated by Reuters Libor O1 Screen (British Bankers
Association) plus the margin of three percent (3%).

           Section 9.2     Capital Call.

                      (a)       In the event that the Board or the Shareholders
determine to further finance the Company by way of an increase in the share
capital of the Company, the Board or the Shareholders, as the case may be, shall
request that the Shareholders contribute the additional capital in accordance
with the following provisions:

                                 (i)      the Board shall request by written
notice (the “Capital Call Notice”) that the Shareholders make additional capital
contributions to the Company pursuant to this Article 10 by subscribing for
additional Shares from the class of Shares such Shareholder already holds in
consideration for which each Shareholder shall contribute its share of the total
amount of capital contributions requested in the Capital Call Notice determined
by multiplying that total by its Share Percentage.

                                 (ii)       Each Capital Call Notice must
include a reasonably detailed statement of the proposed uses of the capital
contributions and a date (which date may be no earlier than the fifteenth
Business Day following each Shareholder's receipt of the Capital Call Notice)
before on which the share issue will take place.

                      (b)        Delinquent and Contributing Shareholders. If a
Shareholder (the “Delinquent Shareholder”) does not subscribe for its Shares and
contribute its capital contribution, by the date specified in the Capital Call
Notice, all or any portion of the capital contribution the Delinquent
Shareholder is required to make, as provided in this Article, the other
Shareholder (the “Contributing Shareholder”), may contribute the portion of the
Delinquent Shareholder’s capital contribution that is in default with the
following results:

                                 (i)     the sum so advanced will constitute a
capital contribution from the Contributing Shareholder to the Company; and

                                 (ii)        the Company shall issue to the
Contributing Shareholder that number of additional Shares of the class of Shares
he already holds equal to the number of Shares the Company would have issued to
the Defaulting Shareholder if the Defaulting Shareholder would have contributed
its capital contribution.

ARTICLE 10
DIVIDEND POLICY

           Section 10.1      Distributions. Dividends. Unless (i) the Base
Business Plan requires the expenditure of available funds or (ii) the Company or
the US JVCo is legally prohibited from doing so, the Shareholders shall procure
that the Company and the US JVCo shall make a distribution to the Shareholders
of an aggregate amount equal to thirty percent (30%) of the funds available for
distribution for each Fiscal Year.

17

--------------------------------------------------------------------------------

           Section 10.2      Dividends by Subsidiaries. To the extent that the
Company is restricted from paying a dividend under Section 10.1, but a
subsidiary of the Company has available distributable reserves, the Shareholders
shall procure that the Company shall take all reasonable steps to maximize
profits available for distribution by the Company including causing the payment
of dividends by a subsidiary to enable the Company to pay the dividends referred
to in Section 10.1.

           Section 10.3      Timing. The Shareholders shall procure that the
Company shall, to the extent permitted by law, pay dividends within 30 days
after the dates of the annual meeting of Shareholders at which its audited
financial statements for the preceding Fiscal Year and the dividend
distributions are approved.

           Section 10.4      Determination of Profits Available. In deciding
whether in respect of any Fiscal Year the Company has profits available for
distribution, the Shareholders shall procure that the Company shall ask its
auditors to report whether any such profits are available and, if so, the amount
of those profits. In giving this report, the Company’s auditors shall act as
experts and not as arbitrators and their determination, in the absence of
manifest error, will be final and binding on the parties. The Shareholders agree
that the Company and the US JVCo shall bear costs of the auditors incurred under
this Section.

           Section 10.5      Distributions in Kind. In the event that the Board
determines that a portion of the Company’s assets should be distributed in kind
to the Shareholders, the Shareholder shall procure that the Board shall
determine the fair market value of such assets as of a date reasonably close to
the date of distribution.

           Section 10.6      Offset. The Shareholders agree between them and for
the benefit of the Company that the Company may offset all amounts owing to the
Company by a Shareholder against any distribution to be made to that
Shareholder.

ARTICLE 11
PROTECTIVE COVENANTS

           Section 11.1      Certain Competition Matters.

                      (a)        Each of the Shareholders covenants, except as
provided for in this Section 13.1, that for so long as it or any of its
Affiliates remains a Shareholder of the Company and for a period of four (4 )
years thereafter (the “Restricted Period”), it shall not and shall ensure that
none of its Affiliates shall, either directly or indirectly, through an agent or
otherwise:

                                 (i)       engage in any business operating
anywhere in the world which is competitive or likely to be competitive with the
Business;

                                 (ii)       induce or attempt to induce any
supplier or customer of the Company or its Affiliates to terminate its business
relationships with the Company or its subsidiaries; or

18

--------------------------------------------------------------------------------

                                 (iii)       induce, or attempt to induce, any
director, officer or key employee of the Company to leave the employment of the
Company or its Affiliates.

                      (b)        For clarification purposes, the Shareholders
agree that the sale to any Person by OCP or any of its Affiliates of copper
tube, including “ACR tube” and chiller tube, will not constitute a violation by
OCP of this Section 11.1(a) and (ii) the sale to any Person by LII or any of its
Affiliates of heating, ventilating, air conditioning and refrigeration
(“HVAC/R”) products will not constitute a violation by the Class B Shareholder
of Section 11.1(a).

                                 (i)        LII agrees to conduct its
activities, including voting of its shares in Mex-JV, making any management
decisions or taking any other action in Mex-JV which it has the power to take in
a way that will not violate the terms of the Mexican Joint Venture Agreements,
the Share Purchase Agreement or this Agreement and to take no action which will
have an adverse impact on the Company.

                      (c)        For clarification purposes, the Members agree
that LII can continue to own its interests in the Mexican joint venture
consisting of its ownership of 50% of Frigus-Bohn S.A. de C.V. (“Mex-JV”), and
its joint venture company in Brazil, Heatcraft do Brasil Ltda (“Brazil-JV”)
subject to subsections (d), (e), (f) and (g) below; Heatcraft Australia Pty Ltd.
can continue to manufacture and sell heat transfer products in Australia and New
Zealand; and LII can continue to manufacture heat transfer surfaces for use in
its HVAC/R products.

                      (d)        The heat transfer activities of Heatcraft
Australia Pty Ltd. within Australia and New Zealand involving the manufacture,
sale and distribution of heat transfer surfaces within Australia and New Zealand
will not be considered to be a violation of this Section 11.1 provided that it
is in compliance with the Asia Pacific Agreement.

                      (e)        The obligations restricting LGL and Heatcraft
Australia Pty Ltd. and Affiliates in subsections (c) and (d) above will
terminate when LGL is no longer a member of the Company but those in subsection
(d) for both LGL and the Company will continue for three (3) years after such
termination.

                      (f)        With respect to (i) any company that LGL
proposes to acquire or acquires after Closing that includes a heat transfer
business or (ii) any company that the Company proposes to acquire or acquires
after Closing that includes any HVAC/R business (“After Acquired Company”)
during the Restricted Period: (A) the other party shall have exclusive
negotiation rights to purchase the assets of such After Acquired Company that
competes with the Business or the HVAC/R business of LGL, as applicable
(“Overlapping Business”), but (B) if such other party does not acquire such
Overlapping Business of the After Acquired Company pursuant to such
negotiations, then LGL or the Company (with LGL not voting), as the case may be,
may proceed to complete such acquisition subject to the following conditions:
(x) if LGL is the acquiring party of an Overlapping Business, it shall not have
the right to use the Heatcraft name or mark with respect to the Overlapping
Business, but may use it in its refrigeration business; and (y) the acquiring
party shall sell the products of such Overlapping Business through the other
party (LGL if it is HVAC/R and the Company if it is heat transfer products)
which shall

19

--------------------------------------------------------------------------------

have exclusive distribution rights during the Restricted Period on commercially
reasonable terms to be negotiated in good faith.

                      (g)       So long as LGL is a Shareholder of the Company,
the Company will not engage in the design, manufacture or sale of equipment and
accessory end use products in the HVAC/R industry.

           Section 11.2     Confidential Information. Each party covenants that
it and its Affiliates shall:

                      (a)        not (directly or indirectly, through an agent
or otherwise) use, copy or disclose to any other Person any information of a
trade secret, proprietary or confidential nature relating to the business or
affairs of any other party or its Affiliates;

                      (b)        not (directly or indirectly, through an agent
or otherwise) use or allow to be used any trade name used by the Company or its
subsidiaries or any other name intended or likely to be confused with such a
trade name; and

                      (c)        use all reasonable efforts to ensure that any
information of a trade secret, proprietary or confidential nature relating to
any other party or its Affiliates will be treated as confidential and will not
be disclosed to any other Person.

           Section 11.3     Exceptions. Section 11.2 does not apply to
information which:

                      (a)       is now or hereafter becomes in the public domain
other than as a result of a disclosure in breach of this Agreement;

                      (b)       becomes available to a party on a
non-confidential basis from a source other than a party;

                      (c)       is developed by a party independently of
information received from a party; or

                      (d)       is ordered to be disclosed by a court of
competent jurisdiction or otherwise required to be disclosed by law.

           Section 11.4      Prior Knowledge of LGL. It is expressly
acknowledged and agreed by LGL that in connection with its ownership and
operation of the Business prior to the Closing, LGL and its Affiliates had
special and extensive access and knowledge of the Business, and that this
Article applies to all such knowledge which predates this Agreement; provided,
however, that LGL reserves the right to use all such information and any
information derived therefrom in its HVAC/R businesses so long as such use does
not violate the provisions of Section 13.1.

           Section 11.5     Reasonableness. Each party acknowledges that the
provisions of this Article are no more extensive than is reasonable to protect
the other parties.

20

--------------------------------------------------------------------------------

           Section 11.6      Representatives. A Shareholder will not be in
breach of this Article by virtue of any member of the Board passing to the
Shareholder which nominated him or her for appointment any information he or she
receives as a member of the Board, or as a director of any subsidiary of the
Company, but nothing contained in this Agreement will require such a disclosure
where the member of the Board’s duty to the Company or to any such subsidiary
would be breached as a result.

           Section 11.7      Equitable Relief. Each of the Members hereby agrees
that its failure to comply with any provision of this Article 11 will cause the
other Member and the Company irreparable harm and that the other Member and the
Company will be entitled to equitable relief including specific performance, an
injunction, a restraining order or other equitable relief in order to enforce
any provision of this Article 11, which right will be in addition, to, and not
in lieu of, any other remedy to which such Member and the Company may be
entitled under applicable law (including monetary damages).

ARTICLE 12
TRANSFER OF SHARES - GENERAL

            Section 12.1     Share Percentages. LGL shall transfer fifty-five
percent (55%) of the outstanding Shares to OCP. The Share Percentages of the
Shareholders will be as set forth on Schedule 12.1.

           Section 12.2      General Restrictions on Transfer. No Shareholder
shall transfer any of its Shares except as otherwise specifically set forth in
this Agreement and in accordance with the Articles of Association.

           Section 12.3     Permitted Transfers. Each Shareholder has the right
to transfer its Shares to an Affiliate of such Shareholder provided that:

                      (a)     the transferring Shareholder shall remain jointly
and severally (hoofdelijk aansprakelijk) liable for its Affiliate’s performance
under this Agreement; and



                      (b)      the transferror, the transferree and the
non-transferring Shareholders shall consent in writing, in form and substance
satisfactory to the non-transferring Shareholders, that the transferree shall be
bound by the terms of this Agreement as if he, she or it were the assignor;

                      (c)      the transfer shall not violate or cause the
Company to violate any applicable law or governmental rule or regulation or
cause the Company to be subject to any reporting requirements of any applicable
securities law; and

                      (d)      if requested by the Board, an opinion from
counsel to the transferree (which counsel and opinion must be satisfactory to
counsel for the Company) must be furnished to the Company stating that, in the
opinion of that counsel, the transfer would not violate or cause the Company to
violate any applicable law or governmental rule or regulation or cause the
Company to be subject to any reporting requirements of any applicable securities
law.

21

--------------------------------------------------------------------------------

           Section 12.4     Transfer Closings.

                      (a)     Completion of any sale and purchase of a
Shareholder’s Interest (“Transfer Closing”) pursuant to Article 12 shall take
place at the offices of Clifford Chance on the date which is the third Business
Day after the Proposed Effective Date of such Transfer as provided by the
applicable agreement and law.

                      (b)     At the Transfer Closing, the selling Shareholder
shall procure the delivery to the purchasing Shareholder of:

                                 (i)       a duly executed and, if applicable,
notarial deed of transfer of Shares and/or duly stamped assignment or
assignments in respect of the Interests in favor of the purchasing Shareholder
(or such Person or Persons as the purchasing Shareholder may direct) and any
certificate(s) representing the Interests; and

                                 (ii)      such other documents as may be
reasonably necessary to enable the purchasing Shareholder or its nominee(s) to
obtain a good title to all of the Interests being sold, free and clear of all
liens, charges, security interests and other encumbrances of any kind.

                                 (c)      Against delivery of the documents
referred to in Section 12.4(b) above, the purchasing Shareholder shall pay the
purchase price to the selling Shareholder at the Transfer Closing by wire
transfer of immediately available funds.

           Section 12.5     Name, Logos and Trademarks. In the event that any
Shareholder transfers its Interests for any reason, the parties agree that the
name, logos and trademarks of the Company will be amended to remove any
reference to the transferring Shareholder; provided, however, that, for
clarification purposes, LGL acknowledges that the Company will not be required
to remove “HEATCRAFT” from its name, logos or trademarks under any circumstances
and shall continue to have the right to use the other trademarks owned or used
by the Company in the same manner as permitted prior to any such transfer.

           Section 12.6      Expenses. Each transferring Shareholder agrees to
pay, prior the transfer of its Interests, all reasonable expenses, including
attorneys’ fees, incurred by the Company in connection with the transfer.

           Section 12.7      Transferree’s Rights. A Permitted Transferee of any
Interest will be entitled to vote and to receive distributions of cash or other
property from the Company and to receive allocations of the income, gains,
credits, deductions, Profits and Losses of the Company attributable to that
Interest after the effective date of the transfer.

22

--------------------------------------------------------------------------------

ARTICLE 13
CALL OPTION

           Section 13.1     Call Option.

                      (a)        Subject to all of the terms and conditions of
this Agreement, LGL grants to OCP the option and right to purchase all of the
Shares of LGL at the Option Price and during the Option Exercise Period, both
terms bearing the meaning as defined in the Joint Venture and Members’ Agreement
(the “Option”). Such Option may be exercised by written notice to LGL in
accordance with the terms and conditions which are specified in the applicable
provisions of the Joint Venture and Members’ Agreement with respect to US JV Co.

                      (b)       Closing of the transactions upon the Option
exercised under this Agreement and the transactions provided for with respect to
the Call Option as provided for in the Joint Venture and Members’ Agreement
shall always be made simultaneously with respect to both transactions.

           Section 13.2      Miscellaneous Call Option Matters.

                      (a)     The Option may only be exercised in respect of
all, and for not less than all of LGL’s Shares; and exercise of the Option will
oblige LGL to sell, and OCP to purchase, all of LGL’s Shares.

                      (b)        LGL’s Shares shall be sold free and clear of
all liens, charges, security interests and other encumbrances of any kind and
together with all rights attached or accruing to the Shares at the date of
service of the notice exercising the Option.

                      (c)       Until completion of the transfer of the Shares,
LGL or the holder of any of its Shares (as the case may be) will be entitled to
exercise all voting and other rights attached to its Shares and will be entitled
to receive and retain all distributions in respect thereof in the event that the
receipt date for distributions and/or dividends is prior to the Closing Date.

                      (d)        If OCP does not exercise the Option during the
Option Exercise Period, the provisions of Article 14 will be triggered.

ARTICLE 14
COMPANY SALE; RIGHT OF FIRST REFUSAL

           Section 14.1      Sale Notice. At any time after the expiration of
the Option Exercise Period, either OCP or LGL (the “Electing Shareholder”) may
send a notice (the “Sale Notice”) to the other Shareholder and the Company
indicating the Electing Shareholder’s intent to commence a process leading to
the sale of all of the Shares. If the Sale Period (as defined below) expires as
provided below, neither party may give another Sale Notice for 24 months after
such expiration.

           Section 14.2     Sale Procedures.



--------------------------------------------------------------------------------

                      (a)     If a Sale Notice is sent, the Board shall within
60 days thereafter retain an investment banking firm to solicit offers from bona
fide third parties to acquire all of the Shares . For purposes of this Section
14.2, the term “Sale Period” means the one year period after a Sale Notice is
delivered by an Electing Shareholder, which shall be extended for a reasonable
period to the extent recommended by the investment banking firm.

                      (b)      The Shareholders shall cooperate in all respects
with the investment banking firm selected hereunder in connection with its due
diligence and services to the Board. In connection therewith, the Company and
Shareholders will not be required to enter into a LOI (as defined below) unless
it includes a proposed firm price or firm total consideration that is acceptable
to both Shareholders. If one or more offers to purchase all of the Shares is
received from a bona fide third party(s) during the Sale Period (“Third Party
Offers”), the Shareholders shall review any and all such Third Party Offers with
such investment banking firm and seek its opinion as to the fairness of such
Third Party Offers and the value of the Company. If either Shareholder desires
to accept any such Third Party Offer, the Shareholders agree that, subject to
paragraph (c) below, they shall be required to consummate the sale of all of
their Shares pursuant to the Third Party Offer.

                      (c)      No Shareholder shall be obligated under this
Section 14.2 to sell its Shares pursuant to any Third Party Offer that does not
include (i) the release of all guaranties, if any, by such Shareholder of any
indebtedness or other obligations of the Company and of the US JVCo and (ii)
representations and warranties and indemnification provisions that are
reasonable and customary for transactions of this type. In addition, if LGL is
the Shareholder that desires to accept a Third Party Offer, OCP shall have the
option and right to purchase LGL’s Shares for a consideration equal to what LGL
would have received in connection with the completion and closing of the sale of
its Shares pursuant to the Third Party Offer under the following circumstances:
(A) the Third Party was a result of an auction process managed by the investment
banking firm and no LOI was required or (B) if an LOI was required in connection
with the receipt of a Third Party Offer, and the total consideration that LGL
will receive in connection with the completion of the Third Party Offer is not
equal to or greater than 90% of the consideration provided for in the LOI. For
purposes hereof, the term “LOI” means a letter of intent, memorandum of
understanding or similar preliminary agreement that requires the Company and the
Shareholders to negotiate exclusively with a bona fide third party.

           Section 14.3      For purposes of subsection (c) above, if the
purchase price included in a Third Party Offer includes any non-cash
consideration, the party exercising its option will have the right to substitute
cash in an amount equal to the fair market value of such non-cash consideration.
If any part of the non-cash consideration consists of registered securities, the
fair market value of such securities will be deemed to be the average of their
closing sale prices as reported on the applicable national securities exchange
or quotation system on which such securities are listed, quoted or admitted to
trading for the 20 trading days immediately preceding the date which is two
Business Days prior to the day on which the Class A Shareholder notifies the
Class B Shareholder that it is exercising the ROFR Option. The fair market value
of any other non-cash consideration will be determined by the investment banking
firm selected pursuant to Section 14.2, and any such

24

--------------------------------------------------------------------------------

determination will be final and binding on the Shareholders. The Company shall
pay the fees of the investment banking firm in making such determination.

ARTICLE 15
TERM

           Section 15.1         Effective Date. This Agreement commences on the
date hereof.

           Section 15.2      Termination. This Agreement will be terminated by
either Shareholder by written notice to the other Shareholder if the Purchase
Closing has not occurred by the Target Date (as extended pursuant to Section 2.3
or otherwise by mutual written agreement). If the Purchase Closing occurs, this
Agreement will terminate on the earlier to occur of (a) the liquidation of the
Company or (b) there remaining only one Shareholder.

           Section 15.3      Survival. The provisions of this Agreement that are
by their terms intended to survive, will continue to apply to a Shareholder
notwithstanding that it has ceased to own any Shares. Section 15.2 will not
affect any of the rights or liabilities of any parties in connection with any
breach of this Agreement which may have occurred before that Shareholder ceased
to own any Shares.

ARTICLE 16
DISPUTES

           Section 16.1      ADR Procedures. All claims, disputes and matters in
controversy arising out of, or related to this Agreement, or the breach thereof
(“Disputes”), shall be settled in accordance with the procedures set forth in
this Article and in Attachment P (the “ADR Procedures”).

           Section 16.2      Meetings. The Shareholders shall use reasonable
efforts to settle any Disputes but, in the absence of agreement, the remaining
provisions of this Article will apply. Such efforts will include (a) at least
two meetings of the Board or senior representatives of the ultimate Shareholders
and (b) a meeting, telephone or video conference between the respective chief
executive officers of the Shareholders. If the dispute has not been settled
within 60 days after either Shareholder gives written notice of a Dispute, then
either party may trigger the ADR Procedures.

ARTICLE 17
ANNOUNCEMENTS

           Section 17.1      Press Releases. OCP and LGL each issued a press
release on April 22, 2002. Unless required by legal requirements of any
Governmental Body (“Legal Requirements”), additional public announcements or
similar publicity with respect to this Agreement or the JV Transactions will be
issued prior to the Closing Date, if at all, only at such time and in such
manner as the Shareholders mutually determine.

25

--------------------------------------------------------------------------------

           Section 17.2      Public Communications. With respect to public
communications on the Closing Date or otherwise with respect to the Closing, the
Shareholders shall consult in good faith regarding appropriate press releases
and, unless required by Legal Requirements the form and content of, any press
release, public announcement or similar publicity relating to the Closing, the
Company and the parties shall be mutually determined.

ARTICLE 18
GENERAL PROVISIONS

           Section 18.1     Expenses.

                      (a)        Except as otherwise expressly provided in this
Agreement or the European Share Purchase Agreement, each party will bear its
respective expenses incurred in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, counsel, accountants
and investment bankers.

                      (b)        In the event of termination of this Agreement,
the obligation of each party to pay its own expenses will be subject to any
rights of that party arising from a breach of this Agreement by another party.

           Section 18.2      Confidentiality. Between the date of this Agreement
and the Closing Date, the parties shall maintain in confidence, and will cause
their respective directors, officers, employees, agents, and advisors to
maintain in confidence, and not use to the detriment of another party, any trade
secret, confidential or proprietary information obtained from another party in
connection with this Agreement or the transactions contemplated hereby, unless
(a) that information is already known to such party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of that party, (b) the use of that information is necessary or
appropriate in making any filing or obtaining any consent or approval required
for the consummation of the transactions contemplated hereby or (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.

           Section 18.3     Notices.

                      (a)        Method. Unless otherwise provided in this
Agreement, any notice, consent, waiver or other communication to be given
hereunder must be in writing and (i) delivered personally (to be effective when
so delivered), (ii) mailed by registered or certified mail, return receipt
requested (to be effective four days after the date it is mailed), (iii) sent by
Federal Express or other overnight courier service (to be effective when
received by the addressee) or (iv) sent by facsimile transmission (to be
effective upon receipt by the sender of electronic confirmation of the delivery
of the facsimile provided that a copy is delivered in accordance with clause
(a), (b) or (c)), to the following addresses and telecopy numbers (or to such
other addresses or telecopy numbers which any party designates in writing to the
other parties):

26

--------------------------------------------------------------------------------

If to the Company:


Outokumpu Heatcraft B.V.
[ADDRESS TO BE PROVIDED]
Attention: CEO


with a copy to:


Outokumpu Copper Products Oy
c/o Outokumpu Oyj
Riihitontuntie 7 D
P.O. Box 280
FIN-02200 Espoo
Attention: Corporate General Counsel
Facsimile No.: + 358 9 421 2428


If to LGL:

LGL HOLLAND B.V.

c/o Lennox International, Inc.
2140 Lake Park Blvd
Richardson, Texas 75080-2254
Attention: General Counsel
Facsimile No.: 972-497-5268


If to OCP:

Outokumpu Copper Products OY
c/o Outokumpu Oyj
Riihitontuntie 7 D
PO Box 280
FIN-02201 Espoo, Finland
Attention: Corporate General Counsel
Facsimile No.: 011-358-9-421-2428]


with a copy to:

27

--------------------------------------------------------------------------------

Hodgson Russ LLP
1800 One M&T Plaza, Suite 2000
Buffalo, New York 14203
Attention:     Robert B. Fleming, Jr., Esq.
                      Christine A. Bonaguide, Esq.
Facsimile No.: 716-849-0349


                      (b)        Computation of Time. In computing any period of
time under this Agreement, the day of the act, event or default from which the
designated period of time begins to run will not be included. The last day of
the period so computed will be included, unless it is not a Business Day, in
which event the period will run until the end of the next day which is a
Business Day.

           Section 18.4      Jurisdiction; Service of Process. Except as
otherwise provided for in Article 21 and Attachment P, any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought in the courts of Amsterdam, The Netherlands, subject to
appeal and appeal in the second instance (cassatie). Each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.

           Section 18.5      Further Assurances. The parties agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as any other party may reasonably request for the purpose of
carrying out the intent of this Agreement. Without limiting the foregoing, the
Shareholders agree that they shall cause the convening of all meetings, the
giving of all waivers and consents and the adoption of all resolutions, and
shall otherwise exercise all powers and rights available to them, in order to
give effect to the provisions of this Agreement.

           Section 18.6      Entire Agreement. This Agreement constitutes the
entire agreement among parties with respect to the subject matter hereof
(including the Memorandum of Agreement between LGL and Outokumpu Oyj dated on or
about April 9, 2002) and supercedes any prior agreement or understanding matter
among the parties with respect to the subject matter hereof.

           Section 18.7      Amendment: Waiver. Except as provided otherwise
herein, this Agreement may not be amended nor may any rights hereunder be waived
except by an instrument in writing signed by the party sought to be charged with
such amendment or waiver. The rights and remedies of the parties are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law except as set forth in this
Agreement, (a) no

28

--------------------------------------------------------------------------------

claim or right arising out of this Agreement or the documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.

           Section 18.8     Governing Law. This Agreement is governed by and
will be construed in accordance with the laws of the The Netherlands.

           Section 18.9      Binding Effect. Except as provided for in Section
12, neither party may assign any of its rights under this Agreement without the
prior consent of the other parties. Subject to the preceding sentence, this
Agreement is binding upon and inures to the benefit of the parties and their
respective legal representatives, heirs, successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement. This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties hereto.

           Section 18.10      Severability. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction will be ineffective, as
to such jurisdiction, to the extent of such prohibition or unenforceability
without invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

           Section 18.11     Time of Essence. With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.

           Section 18.12      Counterparts. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original and all
of which, when taken together, will be deemed to constitute one and the same
agreement.

29

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF the parties have caused this Agreement to be
executed as of the date first above written.

LGL HOLLAND B.V.

By:   /s/ Carl E. Edwards, Jr.   
        Name:  Carl E. Edwards, Jr.
       Title: Director A


By: ________________________________
        Name:   Charles E. Donnelly, Jr.
       Title:  Director B


OUTOKUMPU COPPER PRODUCTS OY

By:   /s/ Kalevi Nikkilä
        Name:
        Title:
